Opinion by Treat, C. J.: The plaintiffs made out a prima facie case, by the production of the Auditor’s deed to Stephen B. Munn, reciting a sale of the premises in question, on the 4th of January, 1832, for the taxes due thereon for the year 1831; and the proof that Munn had regularly conveyed to them. To rebut the presumption, arising from the deed, that the revenue laws had been complied with in the sale of the land, the defendant read in evidence a deposition of the Auditor. He stated that the diagram, attached to his deposition, contained all of the evidence appearing in the records and files of his office, that the land was listed for taxation for the year 1831, or the three preceding years. The diagram shows that taxes were charged against the land: but it wholly fails to show any listing, either by the owner or the Auditor, dui’ing those years. Nor does it furnish the least intimation of a previous listing. This case falls directly within the principles of the decision in the case of Graves vs. Bruen, ante, 431. The proof offered by the defendant repelled the presumption that the land had been duly listed for taxation; and required the plaintiffs to prove affirmatively that there was such a listing as authorized the Auditor to charge the taxes, and sell the land for the non-payment thereof. Failing to offer any evidence to sustain the deed, they were not entitled to recover. The judgment of the Circuit Court will be affirmed, with costs. Judgment affirmed.